DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.

Claim Objections
Claims 38, 42 and 45 are objected to because of the following informalities:  
Regarding claim 38, in line 4 of step (e), the limitation “structure molecule activation is the thermal activation” should be replaced with the limitation “thermal activation of the structure molecule is” to place the claim in better form.
Regarding claim 42, in line 2 before “does”, the term “that” should be removed and replaced with the limitation “, wherein the method” to place the claim in better form.
Regarding claim 45, in line 2 before “does”, the term “that” should be removed and replaced with the limitation “, wherein the method” to place the claim in better form.
	Appropriate correction is required.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11, 38, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “activation of the structure molecule, without cooking the mixture…thermal activation configured to obtain a core temperature of said mixture of between 60oC and 150oC” in step (e) renders the claim indefinite since it is unclear how the mixture having the structure molecule (egg white, albumin, ovalbumin) remains uncooked after exposure to temperatures of up to 150oC. For example, Kuil et al. (US 2015/0017295 A1) teaches that ovalbumin denatures (cooks) at temperatures between 75-84oC (paragraph 60). Therefore it is unclear if the thermal activation process actually occurs without cooking the mixture. It is noted that claim 14 also recites a temperature up to 100oC.
Claim 38 is rendered indefinite for the same reason stated for claim 11. It is noted that claim 41 also recites a temperature up to 100oC.
Regarding claim 44, the claim depends from claim 31, which is a canceled claim. It is unclear if claim 44 was intended to depend from a different claim.
Claims 14-18, 23-24, 41-42 and 45 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 44 depends from canceled claim 31.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 14-15, 17-18, 23-24 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Girard et al. (US 2003/0091715 A1) in view of Artisan NPL and Evseev (US 9,028,902 B2). Coleman et al. (US 2013/0101698 A1) is relied on as evidence.
The limitation “structure molecule” is hereon interpreted in view of the specification to be any one or more of egg white, albumin, ovalbumin, agar, pectin, gellan, and carob gum (paragraph 19). 
The limitation “sponge cake type food product” is hereon interpreted in view of applicant’s specification to mean a solid product having an internal, honeycomb structure, with a density of less than 0.4 g/cm3 (paragraph 12). 
The limitation “transformation by controlled grinding” is hereon interpreted in view of applicant’s specification to mean making a food or mixture of foods, in the form of a paste or liquid, the transformation done by grinding, cutting, blending, mixing or dilution (paragraph 14). 
Regarding claim 11, Girard et al. teaches a method for making food products with open-cell internal structure (abstract) comprising mixing solid raw materials such as flour with a swelling agent such as egg white (paragraph 23) in a mixer 3 to form a dough, transporting the dough to a swelling machine 4, a chamber necessarily included in the machine to receive the dough, where the swelling machine pressurizes the dough with inert gas such as nitrogen protoxide (nitrous oxide) to a pressure of at least 5 bars, and more particularly between 5 and 15 bars depending on the dough viscosity and desired cell size (paragraph 21), depressurizing the dough through a nozzle 5 to create a foam with cell-like internal structure, and finally baking the dough, construed to be a type of “thermal activation” of the structure molecule (figure paragraph 31).
Regarding the limitation of step (a), flour is known to be manufactured by controlled grinding of a source material (e.g. rice, wheat, etc.), and Girard et al. teaches mixing of the raw materials with water (paragraph 31) to form a “viscous” and “runny” dough (paragraph 11), i.e. a paste. Furthermore, applicant’s specifically explicitly recites flour and egg white enables food products to be formed into a “sponge cake” or “solid foam” type food (paragraph 4). Therefore the flour of Girard et al. is construed to have been subjected to the process of step (a) as claimed.
The baking can be performed in a microwave oven (paragraph 21). The egg white is construed to be a structure molecule since applicant’s claimed invention also recites egg white is a structure molecule (claim 1). The nitrous oxide is construed to be dissolved into the liquid or paste since the process of Girard et al. appears to be the same as that of applicant’s claimed process, i.e. a combination of raw material and egg white is subjected to elevated pressures (above 5 bar) in a pressurization chamber.
Girard et al. does not teach the thermal activation is configured to obtain a core temperature of between 60-150oC to set a structured network, and the food having a density less than 0.4 g/cm3.
Artisan NPL teaches that a bread is considered “baked” when the core temperature reaches 93-96oC or 82-87oC, based on factors such as the type of bread being baked, expansion of gas cells, coagulation of gluten and gelatinization of starch, size of the dough being baked, and desired amount of browning (page 4 “temperature during baking”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Girard et al. to heat the dough to a core temperature of between 60-150oC since the reference already suggests baking but does not provide a desired core temperature, since the temperature range is known to be used for baking bread, and since the claimed range would have been used during the course of normal experimentation and optimization procedures due to factors such as type of bread being baked, desired degree of cell expansion, coagulation of gluten and gelatinization of starch, size of the dough, and the desired amount of browning.
Since the dough is baked to a core temperature within applicant’s claimed range, and since both the prior art and the claimed invention recite incorporation of egg whites, the baking process of the prior art combination is construed to perform a similar “thermal activation” to provide a structured network.
Regarding the density, Evseev teaches a process for making doughs comprising aerating at a pressure at least 0.3 MPa followed by reducing pressure to atmospheric (abstract), where the aeration is performed in a vessel 16 to saturate and dissolve aeration gas (air) into the dough (figure 1; column 7 lines 8-11), the aeration resulting in a dough having a lighter, more stable foam, and the baked bread having more porous crumb (column 7 lines 54-57), and further teaches that dough density depends on parameters of aeration (column 1 lines 35-38).
Furthermore, Coleman et al. is relied on as evidence to show that baked breads can have a density of 0.1-0.5 g/cm3 (paragraph 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Girard et al. to use aeration parameters which result in a baked bread having the claimed density since the reference teaches the same general process as applicant’s claimed invention but does not specify a density of the baked bread (see whole document), where aeration properties are known to affect final density, since the prior art acknowledges breads can have a density from 0.1-0.5 g/cm3, and therefore to obtain a final product having a desired porosity and texture, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as aeration pressure and/or duration, properties of the raw materials (Evseev column 1 lines 37-39), and desired final texture/mouthfeel.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Regarding claim 14, the combination applied to claim 11 teaches that a bread is considered “baked” when the core temperature reaches 93-96oC or 82-87oC (Artisan NPL page 4). Therefore the temperature range recited in claim 14 would have been obvious for the same reasons stated for the combination of Girard et al. and Artisan NPL as stated for claim 11.
Regarding claim 15, Girard et al. teaches the baking (thermal activation) process can be carried out by microwave (paragraph 21).
Regarding claim 17, Girard et al. teaches baking the dough to form bread (paragraph 21), which one of ordinary skill would have understood to cause moisture loss. Furthermore, Artisan NPL teaches that baking is known to cause dehydration (page 4 “temperature during baking” fourth paragraph). Since the combination applied to claim 11 teaches similar application of thermal energy (baking) to similar core temperatures (Artisan NPL), the baking step of Girard et al. is construed to be a type of “dehydration” process.
Regarding claim 18, Girard et al. does not teach the time for activating the structure molecule is less than 5 minutes.
Artisan NPL further teaches that the size of the dough to be baked affects the duration of baking, where small pieces of dough must be backed quickly so that the crust can fully form and brown without the crumb becoming dehydrated (page 4 “temperature during baking” fourth paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Girard et al. to bake the dough for the claimed time period since the claimed values would have been used during the course of normal experimentation and optimization procedures due to size of the dough, desired core temperature, and desired moisture content.
Regarding claims 23-24, Girard et al. teaches the dough is pressurized to between 5 and 15 bars depending on the viscosity of the dough and size of cells which it is desired to obtain in the final product (paragraph 21), and subsequently depressurizing the dough through ha nozzle 5 to create the foam (paragraph 31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Girard et al. to use a pressure between 6 and 20 bar since the pressure range taught by the prior art significantly overlaps that of the claimed range, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to the properties of the dough and desired cell size as taught by Girard et al.
Regarding claim 42, Girard et al. teaches pressurizing the batter in swelling machine 4, and subsequently depressurizing through nozzle 5 (paragraph 31), and does not suggest that the batter is beaten (see whole document). Therefore the reference is construed to “not include a step of beating the mixture”. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Girard et al. (US 2003/0091715 A1) in view of Artisan NPL and Evseev (US 9,028,902 B2) as applied to claims 11, 14-15, 17-18, 23-24 and 42 above, and further in view of Hera et al. “Influence of flour particle size on quality of gluten-free rice bread”, hereon referred to as “Hera et al.”
The combination applied to claim 11 does not teach the particles having a size of less than 5 mm.
Hera et al. teaches using gluten free flours which have been sifted with screens of 80, 106 and 180 microns (page 3 section 2.1), where fractions over 80 micron for short-grain rice flours resulted in higher specific volumes, whereas fractions greater than 180 micron resulted in lower specific volumes (page 7 section 3.3). Additionally, higher volumes are achieved with long-grain flour fractions of greater than 80 micron (section 3.3; tables 2-3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Girard et al. to use the claimed particle size since the prior art acknowledges that flours having a particle size less than 5 mm can be used in baking breads, since both Girard et al. and Hera et al. are directed to making gluten-free breads, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired specific volume of the bread as taught by Hera et al.

Claims 38, 41 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Girard et al. (US 2003/0091715 A1) in view of Artisan NPL, Evseev (US 9,028,902 B2), and Poulos (US 9,585,403 B2).
Regarding claim 38, the combination applied to claim 11 teaches a method for making a sponge cake type food product as recited for said claim. The same combination is applied to claim 38. The difference between the claims is that claim 38 further recites the microwave has a power between 750W and 900W to which Girard et al. is silent.
Poulos teaches a microwaveable composition of batter for making breads and cakes (abstract; column 1 lines 24-26), where the composition is baked in a microwave having a power output from 800-2100 W (column 6 lines 30-35). The reference is analogous since it is directed to a similar method of making a bread product from batter using microwave energy.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Girard et al. to use the claimed range of microwave power since the reference teaches microwave baking but does not specify a power level (paragraph 21; whole document), since the claimed power level is acknowledged by the prior art as sufficient to cook batters into bread or cake products, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as initial temperature of the batter and desired cooking time as taught by Poulos (column 6 lines 39-50).
Regarding claim 41, as stated for the combination applied to claim 11, Artisan NPL teaches that a bread is considered “baked” when the core temperature reaches 93-96oC or 82-87oC, based on factors such as the type of bread being baked, expansion of gas cells, coagulation of gluten and gelatinization of starch, size of the dough being baked, and desired amount of browning (page 4 “temperature during baking”).
The same combination is applied to claim 41 and would have been obvious for the same reasons stated for claim 11.
Regarding claim 45, Girard et al. teaches pressurizing the batter in swelling machine 4, and subsequently depressurizing through nozzle 5 (paragraph 31), and does not suggest that the batter is beaten (see whole document). Therefore the reference is construed to “not include a step of beating the mixture”. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 4/30/2021 is insufficient to overcome the rejection of claims 11 and 38 based upon 35 USC 103 as set forth in the last Office action because: 
The current office actions relies on new grounds of rejection. None of the references cited in the declaration are relied upon in the current rejection of claims 11 and 38.

Response to Arguments
Applicant’s arguments with respect to claims 11 and 38 (and their dependent claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the amendments to claims 11 and 38 reciting a structure molecule chosen from egg white, albumin, ovalbumin and a mixture thereof necessitated new grounds of rejection.
Applicant’s arguments against the dependent claims are not persuasive for the same reason stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                            Primary Examiner, Art Unit 1792